DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments and arguments filed 02/25/2022 are acknowledged and have been fully considered. Claims 1-15 and 17 have been canceled; claim 16 has been amended; claims 18-22 have been added; no claims have been withdrawn. Claims 16 and 18-22 are now pending and under consideration.
The previous interpretation of certain claim limitations under 35 U.S.C. 112(f) have been withdrawn, in light of the cancellation of claims 1-15.
The previous rejections of claims 1-17 under 35 U.S.C. 101 have been withdrawn, in light of the cancellation of claims 1-15 and 17 and in light of the amendments to claim 16.
The previous double patenting warning between claims 1 and 17 has been withdrawn, in light of the cancellation of the claims.

Applicant’s arguments on pages 10-11 of the remarks with respect to the rejections of independent claim 16, as amended, under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/087644 A1 to Hoshika et al. [hereinafter: “Hoshika (‘644)”], or, in the alternative, under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2017/0016415 to Hoshika et al. [hereinafter: “Hoshika partially persuasive. 
Firstly, it is noted that Applicant asserts on page 11 of the remarks that:

    PNG
    media_image1.png
    479
    629
    media_image1.png
    Greyscale

The examiner respectfully disagrees. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches that the at least one processor is further configured to acquire a travelling state of the vehicle as a condition for performing water adhesion determination, and that performing water adhesion determination during travelling of the vehicle provides increased determination accuracy because temperature and humidity are likely to be changed during the traveling of the vehicle, as compared to when the vehicle is not travelling (as discussed by at least ¶ 0047), and that the at least one processor is further configured to set the threshold of when during the traveling of the vehicle to be greater than the threshold of when during the non-traveling of the vehicle (as discussed in detail above with respect to claim 1, the ECU 18, as designed, is capable of performing functions to variably set the threshold ThId based on at least one of the intake air temperature, the intake air humidity, and the cooling water temperature, and in further view of at least ¶ 0047 it is understood that the threshold ThId would at least at times be set to a relatively higher value on the basis of a first set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during traveling of the vehicle, and the threshold ThId would at least at times be set to a relatively lower value on the basis of a second set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during non-travelling of the vehicle, with at least one of the intake air temperature, the intake air humidity, and the cooling water temperature being different between the first set of values and the second set of values).
However, Hoshika (‘644) [and Hoshika (‘415)] appear to lack a clear teaching as to whether the at least one processor is further configured to acquire a vehicle speed of the vehicle or a time change of the vehicle speed, as the vehicle information, and the at least one processor is further configured to (i) set the threshold of when the vehicle speed is high to be greater than the threshold of when the vehicle speed is low, in a case where the at least one processor acquires the vehicle speed as the vehicle information, and (ii) set the threshold of when the time change of the vehicle speed is large to be greater than the threshold of when the time change of the vehicle speed is small, in a case where the at least one processor acquires the time change of the vehicle speed as the vehicle information (because acquire a vehicle speed of the vehicle as the vehicle information and acquire a time change of the vehicle speed as the vehicle information are recited in the alternative, it is sufficient to address one of the claimed alternatives; because (i) and (ii) are recited in the alternative, it is sufficient to address one of the claimed alternatives).
JP 2009-085180 A to Nakamura, as previously relied upon in rejection of now-canceled claims 3-6, teaches an analogous humidity measuring device (apparent from at least Figs. 1 & 2) including an ECU (40) configured to: acquire a vehicle speed of the vehicle as vehicle information (as discussed by at least ¶ 0022 & 0032, the ECU 40 acquires a vehicle speed S via a vehicle speed sensor 36), where condensation is more likely to occur in an intake system of an internal combustion engine when the vehicle speed is high as compared to when the vehicle speed is low [as discussed by at least ¶ 0031-0033, the ECU 40 determines whether a state is such that dew condensation occurs based on the vehicle speed S in comparison with a dew condensation determination vehicle speed So, where condensation does not occur when S<So (e.g., “when the vehicle speed is low”) because an intake temperature will not fall below a dew point temperature, whereas condensation does occur when S>So (e.g., “when the vehicle speed is high”) in situations where the intake temperature falls below the dew point temperature].
The examiner maintains that it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] with the teachings of Nakamura such that the at least one processor is further configured to acquire a vehicle speed of the vehicle as the vehicle information because an acquired vehicle speed conventionally provides the travelling state of the vehicle as a variable quantity in the alternative to a variable state, and Nakamura further demonstrates that a particular dew condensation determination vehicle speed So corresponds to a point at which water adherence begins to occur in an intake system of an internal combustion engine during travelling of the vehicle in much the same way that Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches that water adherence begins to occur in the intake system of the internal combustion engine during the travelling of the vehicle as compared to during the non-travelling of the vehicle.
The examiner also maintains that it would have been obvious to one having ordinary skill in the art at the time the invention was made that the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] modified above with the teachings of Nakamura would also necessarily include for the at least one processor to be further configured to set the threshold of when the vehicle speed is high to be greater than the threshold of when the vehicle speed is low, in a case where the at least one processor acquires the vehicle speed as the vehicle information because, as discussed Id based on at least one of the intake air temperature, the intake air humidity, and the cooling water temperature, and the threshold ThId would at least at times be set to a relatively higher value on the basis of a first set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during traveling of the vehicle at a relatively higher vehicle speed when S>So, and the threshold ThId would at least at times be set to a relatively lower value on the basis of a second set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during traveling of the vehicle at a relatively lower vehicle speed when S<So (or when S>So), with at least one of the intake air temperature, the intake air humidity, and the cooling water temperature being different between the first set of values and the second set of values.
The examiner also maintains that, additionally or alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] with the teachings of Nakamura to include that the at least one processor is further configured to set the threshold based on the vehicle speed S because Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches that at least one processor is configured to acquire a cooling water temperature both as a condition for performing water adhesion determination (as discussed by at least ¶ 0047) and as vehicle information by which to variably set the threshold (as discussed in detail above), and that performing water adhesion determination during low cooling water temperature conditions provides increased likelihood of dew condensation and increased determination accuracy as compared to the at least one processor is further configured to set the threshold of when the vehicle speed is high to be greater than the threshold of when the vehicle speed is low, in a case where the at least one processor acquires the vehicle speed as the vehicle information because the modified ECU 18, as designed, would be capable of performing functions to variably set the threshold ThId based on at least one of the intake air temperature, the intake air humidity, the cooling water temperature, and the vehicle speed, and the threshold ThId would at least at times be set to a relatively higher value on the basis of a first set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during traveling of the vehicle at a relatively higher vehicle speed when S>So, and the threshold ThId would at least at times be set to a relatively lower value on the basis of a second set of 

Next, it is noted that Applicant asserts on page 10 of the remarks that:

    PNG
    media_image2.png
    167
    619
    media_image2.png
    Greyscale

As previously noted by the interview summary mailed 02/25/2022, none of Hoshika (‘644), Hoshika (‘415), and Nakamura appears to fully teach the subject matter introduced by amendment to the last four lines of claim 16. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection of claim 16, as amended, are made under 35 U.S.C. 103 as being unpatentable over Hoshika (‘644) in view of Nakamura, and in view of U.S. Patent Application Publication No. 2014/0238369 to Jankovic et al.; or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Hoshika (‘415) in view of Nakamura, and in view of Jankovic.

Applicant also asserts on page 12 of the remarks that new independent claim 21 cannot be rejected under 35 U.S.C. 103 as being unpatentable over a combination of Hoshika (‘644), Hoshika (‘415), and Nakamura because:

    PNG
    media_image3.png
    200
    636
    media_image3.png
    Greyscale

The examiner respectfully disagrees. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches that the at least one processor is further configured to acquire an operating state of an engine as a condition for performing water adhesion determination, and that performing water adhesion determination during operating of the engine provides increased determination accuracy because temperature and humidity are likely to be changed during operating of the engine, as compared to when the engine is not operating (as discussed by at least ¶ 0047).
Hoshika (‘644) [alternatively, Hoshika (‘415)] also teaches that the at least one processor is further configured to set the threshold of when during the operating of the engine to be greater than the threshold of when during the non-operating of the engine (as discussed in detail above with respect to claim 16, the ECU 18, as designed, is capable of performing functions to variably set the threshold ThId based on at least one of the intake air temperature, the intake air humidity, and the cooling water temperature, and in further view of at least ¶ 0047 it is understood that the threshold ThId would at least at times be set to a relatively higher value on the basis of a first set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during operating of the engine, and the threshold ThId would at least at times be set to a relatively lower value on the basis of a second set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during non-operating of the engine, with at least one of the intake air temperature, the intake air humidity, and the cooling water temperature being different between the first set of values and the second set of values).
Hoshika (‘644) [and Hoshika (‘415)] appear to lack a clear teaching as to whether the at least one processor is further configured to acquire an engine rotation speed of an internal combustion engine of the vehicle or a time change of the engine rotation speed, as the vehicle information, and the at least one processor is further configured to (i) set the threshold of when the engine rotation speed is high to be greater than the threshold of when the engine rotation speed is low, in a case where the at least one processor acquires the engine rotation speed as the vehicle information, and (ii) set the threshold of when the time change of the engine rotation speed is large to be greater than the threshold of when the time change of the engine rotation speed is small, in a case where the at least one processor acquires the time change of the engine rotation speed as the vehicle information (because acquire an engine rotation speed of an internal combustion engine as the vehicle information and acquire a time change of the engine rotation speed as the vehicle information are recited in the alternative, it is sufficient to address one of the claimed alternatives; because (i) and (ii) are recited in the alternative, it is sufficient to address one of the claimed alternatives).
Nakamura teaches an analogous humidity measuring device (apparent from at least Figs. 1 & 2) including an ECU (40) configured to: acquire an engine rotation speed of an internal combustion engine as vehicle information (as discussed by at least ¶ 0022 & 0034, the ECU 40 acquires an engine speed Ne via a crank angle sensor 32), where condensation is more likely to occur in an intake system of the internal combustion engine when the engine rotation speed is high as compared to when the engine rotation speed is low [as discussed by at least ¶ 0034-0036, the ECU 40 determines whether a state is such that dew condensation occurs based on the engine speed Ne in comparison with a dew condensation determination engine speed Neo, where condensation does not occur when Ne<Neo (e.g., “when the engine speed is low”) because an intake temperature will not fall below a dew point temperature, whereas condensation does occur when Ne>Neo (e.g., “when the engine speed is high”) in situations where the intake temperature falls below the dew point temperature].
The examiner maintains that it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] with the teachings of the at least one processor is further configured to acquire an engine rotation speed of the an internal combustion engine as the vehicle information because an acquired engine rotation speed conventionally provides the operating state of the internal combustion engine as a variable quantity in the alternative to a variable state, and Nakamura further demonstrates that a particular dew condensation determination engine speed Neo corresponds to a point at which water adherence begins to occur in an intake system of the internal combustion engine during operation of the internal combustion engine in much the same way that Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches that water adherence begins to occur in the intake system of the internal combustion engine during the operating of the engine as compared to during the non-operating of the engine.
The examiner also maintains that it would have been obvious to one having ordinary skill in the art at the time the invention was made that the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] modified above with the teachings of Nakamura would also necessarily include for the at least one processor is further configured to set the threshold of when the engine rotation speed is high to be greater than the threshold of when the engine rotation speed is low, in a case where the at least one processor acquires the engine rotation speed as the vehicle information because, as discussed in detail above, the modified ECU 18, as designed, would be capable of performing functions to variably set the threshold ThId based on at least one of the intake air temperature, the intake air humidity, and the cooling water temperature, and the threshold ThId would at least at times be set to a relatively higher value on the basis of a first set of values of the intake air temperature, the intake air humidity, and Id would at least at times be set to a relatively lower value on the basis of a second set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during operating of the internal combustion engine at a relatively lower engine rotation speed when Ne<Neo (or when Ne>Neo), with at least one of the intake air temperature, the intake air humidity, and the cooling water temperature being different between the first set of values and the second set of values.
The examiner also maintains that, additionally or alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] with the teachings of Nakamura to include that the at least one processor is further configured to set the threshold based on the engine rotation speed Ne because Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches that the at least one processor is configured to acquire a cooling water temperature both as a condition for performing water adhesion determination (as discussed by at least ¶ 0047) and as vehicle information by which to variably set the threshold (as discussed in detail above with respect to claim 1), and that performing water adhesion determination during low cooling water temperature conditions provides increased likelihood of dew condensation and increased determination accuracy as compared to during high cooling water temperature conditions (as discussed by at least ¶ 0046-0047), and Hoshika (‘644) [alternatively, Hoshika (‘415)] also teaches that the operating state of the internal combustion engine, like the cooling water temperature, is a condition that affects increased likelihood of dew the at least one processor is configured to set the threshold of when the engine rotation speed is high to be greater than the threshold of when the engine rotation speed is low, in a case where the at least one processor acquires the engine rotation speed as the vehicle information because the modified ECU 18, as designed, would be capable of performing functions to variably set the threshold ThId based on at least one of the intake air temperature, the intake air humidity, the cooling water temperature, and the engine rotation speed, and the threshold ThId would at least at times be set to a relatively higher value on the basis of a first set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during operating of the internal combustion engine at a relatively higher engine rotation speed when Ne>Neo, and the threshold ThId would at least at times be set to a relatively lower value on the basis of a second set of values of the intake air temperature, the intake air humidity, the cooling water temperature, and the engine rotation speed during operating of the internal combustion engine at a relatively 

Lastly, Applicant asserts on page 12 of the remarks that new independent claim 22 cannot be rejected under 35 U.S.C. 103 as being unpatentable over a combination of Hoshika (‘644), Hoshika (‘415), and Nakamura because:

    PNG
    media_image4.png
    201
    630
    media_image4.png
    Greyscale

The examiner respectfully disagrees. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches at least one processor is further configured to acquire an operating state of an engine as a condition for performing water adhesion determination, and that performing water adhesion determination during operating of the engine provides increased determination accuracy because temperature and humidity are likely to be changed during operating of the (as discussed by at least ¶ 0047).
Hoshika (‘644) [alternatively, Hoshika (‘415)] also teaches that the at least one processor is further configured to set the threshold of when during the operating of the engine to be greater than the threshold of when during the non-operating of the engine (as discussed in detail above with respect to claim 1, the ECU 18, as designed, is capable of performing functions to variably set the threshold ThId based on at least one of the intake air temperature, the intake air humidity, and the cooling water temperature, and in further view of at least ¶ 0047 it is understood that the threshold ThId would at least at times be set to a relatively higher value on the basis of a first set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during operating of the engine, and the threshold ThId would at least at times be set to a relatively lower value on the basis of a second set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during non-operating of the engine, with at least one of the intake air temperature, the intake air humidity, and the cooling water temperature being different between the first set of values and the second set of values).
Hoshika (‘644) [and Hoshika (‘415)] appear to lack a clear teaching as to whether the at least one processor is further configured to acquire an intake air flow rate of an internal combustion engine of the vehicle or a time change of the intake air flow rate, as the vehicle information, and the at least one processor is further configured to (i) set the threshold of when the intake air flow rate is large to be greater than the threshold of when the intake air flow rate is small, in a case where the at least one processor acquires the intake air flow rate as the vehicle information, and (ii) set the threshold of when the time change of the intake air flow rate is large to be greater than the threshold of when the time change of the intake air flow rate is small, in a case where the at least one processor acquires the time change of the intake air flow rate as the vehicle information (because acquire an intake air flow rate of an internal combustion engine of the vehicle as the vehicle information and acquire a time change of the intake air flow rate as the vehicle information are recited in the alternative, it is sufficient to address one of the claimed alternatives; because (i) and (ii) are recited in the alternative, it is sufficient to address one of the claimed alternatives). 
Nakamura teaches an analogous humidity measuring device (apparent from at least Figs. 1 & 2) including an ECU (40) configured to: acquire an intake air flow rate of an internal combustion engine as vehicle information (as discussed by at least ¶ 0022-0023 & 0035, the ECU 40 acquires an intake air flow rate via an intake air amount sensor 24a), where condensation is more likely to occur in an intake system of the internal combustion engine when the intake air flow rate is high as compared to when the intake air flow rate is low (as discussed by at least ¶ 0034-0035, the ECU 40 determines whether a state is such that dew condensation occurs based on the intake air flow rate as condensation does not occur when the intake air flow rate is relatively low because an intake temperature will not fall below a dew point temperature, whereas condensation does occur when the intake air flow rate is relatively high in situations where the intake temperature falls below the dew point temperature).
The examiner also maintains that it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] with the teachings of Nakamura such that the at least one processor is further configured to acquire an intake air flow rate of an internal combustion engine of the vehicle as the vehicle information because an acquired intake air flow rate conventionally provides the operating state of the internal combustion engine as a variable quantity in the alternative to a variable state, and Nakamura further demonstrates that condensation is more likely to occur in an intake system of the internal combustion engine when the intake air flow rate is high during operation of the internal combustion engine as compared to when the intake air flow rate is low during operation of the internal combustion engine in much the same way that Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches that water adherence begins to occur in the intake system of the internal combustion engine during the operating of the engine as compared to during the non-operating of the engine.
The examiner also maintains that it would have been obvious to one having ordinary skill in the art at the time the invention was made that the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] modified above with the teachings of Nakamura would also necessarily include for the at least one processor is further configured to set the threshold of when the intake air flow rate is large to be greater than the threshold of when the intake air flow rate is small, in a case where the at least one processor acquires the intake air flow rate as the vehicle information Id based on at least one of the intake air temperature, the intake air humidity, and the cooling water temperature, and the threshold ThId would at least at times be set to a relatively higher value on the basis of a first set of values of the intake air temperature, the intake air humidity, and the cooling water temperature when the intake air flow rate is high during operation of the internal combustion engine, and the threshold ThId would at least at times be set to a relatively lower value on the basis of a second set of values of the intake air temperature, the intake air humidity, and the cooling water temperature when the intake air flow rate is low during operation of the internal combustion engine, with at least one of the intake air temperature, the intake air humidity, and the cooling water temperature being different between the first set of values and the second set of values.
The examiner also maintains that, additionally or alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] with the teachings of Nakamura to include that the at least one processor is further configured to set the threshold based on the intake air flow rate because Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches at least one processor is further is configured to acquire a cooling water temperature both as a condition for performing water adhesion determination (as discussed by at least ¶ 0047) and as vehicle information by which to variably set the threshold (as discussed in detail above with respect to claim 1), and that performing water adhesion determination during low cooling water temperature conditions provides increased likelihood of dew condensation and increased the at least one processor is further configured to set the threshold of when the intake air flow rate is large to be greater than the threshold of when the intake air flow rate is small, in a case where the at least one processor acquires the intake air flow rate as the vehicle information because the modified ECU 18, as designed, would be capable of performing functions to variably set the threshold ThId based on at least one of the intake air temperature, the intake air humidity, the cooling water temperature, and the intake air flow rate, and the threshold ThId would at least at times be set to a relatively higher value on the basis of a first set of values of the intake air temperature, the intake air humidity, and the cooling water temperature when the intake air flow rate is high during operation of the internal Id would at least at times be set to a relatively lower value on the basis of a second set of values of the intake air temperature, the intake air humidity, the cooling water temperature, and the intake air flow rate when the intake air flow rate is low during operation of the internal combustion engine, with at least one of the intake air temperature, the intake air humidity, and the cooling water temperature being different between the first set of values and the second set of values.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/087644 A1 to Hoshika et al. [hereinafter: “Hoshika (‘644)”] in view of JP 2009-085180 A to Nakamura (hereinafter: “Nakamura”), and in view of U.S. Patent Application Publication No. 2014/0238369 to Jankovic et al. (hereinafter: “Jankovic”); or, in the alternative, under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0016415 to Hoshika et al. [hereinafter: “Hoshika (‘415)”] in view of Nakamura, and in view of Jankovic.
Note: Hoshika (‘415) is in the patent family of Hoshika (‘644), such that the specification of Hoshika (‘415) has been relied upon as a translation of the specification of Hoshika (‘644). Therefore, all citations to Hoshika (‘644) in the prior art rejections of claims 1-17 below correspond to Hoshika (‘415).
With respect to claim 16, Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches a humidity measuring device (for example, apparent from at least Fig. 9 in view of Fig. 1) located at a vehicle (for example, apparent from at least Fig. 10 in view of at least ¶ 0001), the humidity sensor configured to detect a humidity of an air (for example, as depicted by least Figs. 1 & 9 in view of at least ¶ 0022-0023 & 0026-0029, an air flow sensor 11 includes a humidity sensor 21 that, as designed, is capable of performing functions to detect humidity of intake air); and at least one processor configured to perform: acquiring of a variation quantity of the humidity with time or a humidity information that is information relating to the variation quantity of the humidity with time [for example, as depicted by at least Figs. 1 & 9 and as discussed by at least ¶ 0024, 0026, 0030-0032 & 0041-0043, an ECU 18 is a control computer (e.g., “processor”) that, as designed, is capable of performing functions to calculate an index Id (e.g., “humidity information that is information relating to the variation quantity of the humidity with time”) by dividing a rate of change of intake air temperature ΔT by a rate of change of intake air relative humidity ΔRH; alternatively, for example, as depicted by at least Figs. 1 & 9 and as discussed by at least ¶ 0024, 0026, 0030-0032 & 0041-0043, the ECU 18, as designed, is capable of performing functions to calculate an index Id (e.g., “humidity information that is information relating to the variation quantity of the humidity with time”) by dividing a product of the rate of change of intake air temperature ΔT and a coefficient Kt by a product of the rate of change of intake air relative humidity ΔRH and a coefficient Krh; because a variation quantity of the humidity with time and a humidity information that is information relating to the variation quantity of the humidity with time are recited in the alternative, it is sufficient to address one of the claimed alternatives]; acquiring a vehicle information including at least one of information indicating a driving state of the vehicle or information of an attachment environment of the humidity sensor [for example, as depicted by at least Figs. 1 & 9 and as discussed by at least ¶ 0026, 0029-0031 & 0041-0046, the ECU 18, as designed, is capable of performing functions to acquire an intake air temperature (e.g., “vehicle information”) (e.g., “information of an attachment environment of the humidity sensor”) via a temperature sensor 31 included by the air flow sensor 11; additionally or alternatively, for example, as depicted by at least Figs. 1 & 9 and as discussed by at least ¶ 0026, 0029-0031 & 0041-0046, the ECU 18, as designed, is capable of performing functions to acquire an intake air relative humidity (e.g., “vehicle information”) (e.g., “information of an attachment environment of the humidity sensor”) via the humidity sensor 21; additionally or alternatively, as depicted by at least Figs. 1 & 9 and as discussed by at least ¶ 0022, 0026, 0029-0031 & 0041-0046, the ECU 18, as designed, is capable of performing functions to acquire a cooling water temperature (e.g., “vehicle information”) (e.g., “information indicating a driving state of the vehicle” OR “information of an attachment environment of the humidity sensor”) via a water temperature sensor (not shown) provided at an engine body 2; because information indicating a driving state of the vehicle and information of an attachment environment of the humidity sensor are recited in the alternative, it is sufficient to address one of the claimed alternatives]; setting a threshold for determining whether water is adhered to the humidity sensor, based on the vehicle information (for example, as depicted by at least Fig. 9 and as discussed by at least ¶ 0025-0026, 0030-0032 & 0041-0046, the ECU 18, as designed, is capable of performing functions to set a threshold ThId based on at least one of the intake air temperature, the intake air humidity, and the cooling water temperature); and comparing the humidity information with the threshold and determining that water is adhered to the humidity sensor when the humidity information reaches the threshold (for example, as depicted by at least Fig. 9 and as discussed by at least ¶ 0025-0026, 0030-0032 & 0036-0048, the ECU 18, as designed, is capable of performing functions to compare the index Id with the threshold ThId, and determine that water is adhered to a surface of a sensor element 22 of the humidity sensor 21 responsive to the index Id exceeding the threshold ThId for at least a determination time). 
In an alternative interpretation, for example, it is understood that a simple mathematical rearrangement of Expression 2 of Hoshika (‘644) [alternatively, Hoshika (‘415)] provides an expression                                 
                                    
                                        
                                            K
                                        
                                        
                                            r
                                            h
                                        
                                    
                                    ∙
                                    ∆
                                    R
                                    H
                                    <
                                     
                                    
                                        
                                            
                                                
                                                    K
                                                
                                                
                                                    T
                                                
                                            
                                            ∙
                                            ∆
                                            T
                                        
                                        
                                            
                                                
                                                    T
                                                    h
                                                
                                                
                                                    I
                                                    d
                                                
                                            
                                        
                                    
                                
                             in which the quantity                                 
                                    
                                        
                                            K
                                        
                                        
                                            r
                                            h
                                        
                                    
                                    ∙
                                    ∆
                                    R
                                    H
                                
                             is understood to be the same as acquirable humidity information that is information relating to the variation quantity of the humidity with time, and in which the quantity                                 
                                    
                                        
                                            
                                                
                                                    K
                                                
                                                
                                                    T
                                                
                                            
                                            ∙
                                            ∆
                                            T
                                        
                                        
                                            
                                                
                                                    T
                                                    h
                                                
                                                
                                                    I
                                                    d
                                                
                                            
                                        
                                    
                                
                             is understood to be the same as a threshold for determining whether water is adhered to the humidity sensor set based on the vehicle information in a comparison using the expression                                 
                                    
                                        
                                            K
                                        
                                        
                                            r
                                            h
                                        
                                    
                                    ∙
                                    ∆
                                    R
                                    H
                                    <
                                     
                                    
                                        
                                            
                                                
                                                    K
                                                
                                                
                                                    T
                                                
                                            
                                            ∙
                                            ∆
                                            T
                                        
                                        
                                            
                                                
                                                    T
                                                    h
                                                
                                                
                                                    I
                                                    d
                                                
                                            
                                        
                                    
                                
                            . Therefore, in the alternative interpretation, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] to differently acquire the quantity                                 
                                    
                                        
                                            K
                                        
                                        
                                            r
                                            h
                                        
                                    
                                    ∙
                                    ∆
                                    R
                                    H
                                
                             as a humidity information that is information relating to the variation quantity of the humidity with time, to differently set the quantity                                 
                                    
                                        
                                            
                                                
                                                    K
                                                
                                                
                                                    T
                                                
                                            
                                            ∙
                                            ∆
                                            T
                                        
                                        
                                            
                                                
                                                    T
                                                    h
                                                
                                                
                                                    I
                                                    d
                                                
                                            
                                        
                                    
                                
                             as a modified threshold for determining whether water is adhered to the humidity sensor based on the vehicle information, to differently compare the humidity information with the modified threshold, and to differently determine that water is adhered to the humidity sensor when the humidity information reaches the modified threshold because the simple mathematical rearrangement of Expression 2 of Hoshika (‘644) [alternatively, Hoshika (‘415)] merely rearranges variables thereby providing a modified expression that would only be expected to provide the same comparison as the Expression 2 of Hoshika (‘644) [alternatively, Hoshika (‘415)] without 
Hoshika (‘644) [alternatively, Hoshika (‘415)] appears to lack a clear teaching as to whether when determining that water is adhered to the humidity sensor, the at least one processor outputs a fixed value that is previously set, instead of a humidity signal detected by the humidity sensor, to an internal combustion engine of the vehicle such that the internal combustion engine is controlled using the fixed value.
Jankovic teaches a processor (190) that outputs a fixed value that is previously set, instead of a humidity signal detected by a humidity sensor (106), to an internal combustion engine (110) of a vehicle, such that the internal combustion engine is controlled using the fixed value, when humidity sensor degradation is indicated (as depicted by at least Figs. 1 & 2 in view of at least ¶ 0013, 0035 & 0042).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] with the teachings of Jankovic such that when determining that water is adhered to the humidity sensor, the at least one processor outputs a fixed value that is previously set, instead of a humidity signal detected by the humidity sensor, to an internal combustion engine of the vehicle such that the internal combustion engine is controlled using the fixed value
Hoshika (‘644) [alternatively, Hoshika (‘415)] also teaches that the at least one processor is further configured to acquire a travelling state of the vehicle as a condition for performing water adhesion determination, and that performing water adhesion determination during travelling of the vehicle provides increased determination accuracy because temperature and humidity are likely to be changed during the traveling of the vehicle, as compared to when the vehicle is not travelling (as discussed by at least ¶ 0047), and that the at least one processor is further configured to set the threshold of when during the traveling of the vehicle to be greater than the threshold of when during the non-traveling of the vehicle (as discussed in detail above with respect to claim 1, the ECU 18, as designed, is capable of performing functions to variably set the threshold ThId based on at least one of the intake air temperature, the intake air humidity, and the cooling water temperature, and in further view of at least ¶ 0047 it is understood that the threshold ThId would at least at times be set to a relatively higher value on the basis of a first set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during traveling of the vehicle, and the threshold ThId would at least at times be set to a relatively lower value on the basis of a second set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during non-travelling of the vehicle, with at least one of the intake air temperature, the intake air humidity, and the cooling water temperature being different between the first set of values and the second set of values).
However, Hoshika (‘644) [and Hoshika (‘415)] appear to lack a clear teaching as to whether the at least one processor is further configured to acquire a vehicle speed of the vehicle or a time change of the vehicle speed, as the vehicle information, and the at least one processor is further configured to (i) set the threshold of when the vehicle speed is high to be greater than the threshold of when the vehicle speed is low, in a case where the at least one processor acquires the vehicle speed as the vehicle information, and (ii) set the threshold of when the time change of the vehicle speed is large to be greater than the threshold of when the time change of the vehicle speed is small, in a case where the at least one processor acquires the time change of the vehicle speed as the vehicle information (because acquire a vehicle speed of the vehicle as the vehicle information and acquire a time change of the vehicle speed as the vehicle information are recited in the alternative, it is sufficient to address one of the claimed alternatives; because (i) and (ii) are recited in the alternative, it is sufficient to address one of the claimed alternatives).
Nakamura teaches an analogous humidity measuring device (apparent from at least Figs. 1 & 2) including an ECU (40) configured to: acquire a vehicle speed of the vehicle as vehicle information (as discussed by at least ¶ 0022 & 0032, the ECU 40 acquires a vehicle speed S via a vehicle speed sensor 36), where condensation is more likely to occur in an intake system of an internal combustion engine when the vehicle speed is high as compared to when the vehicle speed is low [as discussed by at least ¶ 0031-0033, the ECU 40 determines whether a state is such that dew condensation occurs based on the vehicle speed S in comparison with a dew condensation determination vehicle speed So, where condensation does not occur when S<So (e.g., “when the vehicle speed is low”) because an intake temperature will not fall below a dew point temperature, whereas condensation does occur when S>So (e.g., “when the vehicle speed is high”) in situations where the intake temperature falls below the dew point temperature].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] with the teachings of Nakamura such that the at least one processor is further configured to acquire a vehicle speed of the vehicle as the vehicle information because an acquired vehicle speed conventionally provides the travelling state of the vehicle as a variable quantity in the alternative to a variable state, and Nakamura further demonstrates that a particular dew condensation determination vehicle speed So corresponds to a point at which water adherence begins to occur in an intake system of an internal combustion engine during travelling of the vehicle in much the same way that Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches that water adherence begins to occur in the intake system of the internal combustion engine during the travelling of the vehicle as compared to during the non-travelling of the vehicle.
It also would have been obvious to one having ordinary skill in the art at the time the invention was made that the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] modified above with the teachings of Nakamura would also necessarily include for the at least one processor to be further configured to set the threshold of when the vehicle speed is high to be greater than the threshold of when the vehicle speed is low, in a case where the at least one processor acquires the vehicle speed as the vehicle information because, as discussed in detail above, the modified ECU 18, as designed, would be capable of performing functions to variably set the threshold ThId based on at least one of the intake air temperature, the intake air Id would at least at times be set to a relatively higher value on the basis of a first set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during traveling of the vehicle at a relatively higher vehicle speed when S>So, and the threshold ThId would at least at times be set to a relatively lower value on the basis of a second set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during traveling of the vehicle at a relatively lower vehicle speed when S<So (or when S>So), with at least one of the intake air temperature, the intake air humidity, and the cooling water temperature being different between the first set of values and the second set of values.
Additionally or alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] with the teachings of Nakamura to include that the at least one processor is further configured to set the threshold based on the vehicle speed S because Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches that at least one processor is configured to acquire a cooling water temperature both as a condition for performing water adhesion determination (as discussed by at least ¶ 0047) and as vehicle information by which to variably set the threshold (as discussed in detail above), and that performing water adhesion determination during low cooling water temperature conditions provides increased likelihood of dew condensation and increased determination accuracy as compared to during high cooling water temperature conditions (as discussed by at least ¶ 0046-0047), and Hoshika (‘644) [alternatively, Hoshika (‘415)] also teaches that the travelling state of the vehicle, like the at least one processor is further configured to set the threshold of when the vehicle speed is high to be greater than the threshold of when the vehicle speed is low, in a case where the at least one processor acquires the vehicle speed as the vehicle information because the modified ECU 18, as designed, would be capable of performing functions to variably set the threshold ThId based on at least one of the intake air temperature, the intake air humidity, the cooling water temperature, and the vehicle speed, and the threshold ThId would at least at times be set to a relatively higher value on the basis of a first set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during traveling of the vehicle at a relatively higher vehicle speed when S>So, and the threshold ThId would at least at times be set to a relatively lower value on the basis of a second set of values of the intake air temperature, the intake air humidity, the cooling water temperature, and the vehicle speed during traveling of the vehicle at a relatively lower vehicle speed when S<So (or when S>So), with at least one 

With respect to claim 18, Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches (or renders obvious) the humidity measuring device according to claim 1, wherein the at least one processor is further to acquire an operating state of an engine as a condition for performing water adhesion determination, and that performing water adhesion determination during operating of the engine provides increased determination accuracy because temperature and humidity are likely to be changed during operating of the engine, as compared to when the engine is not operating (as discussed by at least ¶ 0047). 
Hoshika (‘644) [alternatively, Hoshika (‘415)] also teaches that the at least one processor is further configured to set the threshold of when during the operating of the engine to be greater than the threshold of when during the non-operating of the engine (as discussed in detail above with respect to claim 1, the ECU 18, as designed, is capable of performing functions to variably set the threshold ThId based on at least one of the intake air temperature, the intake air humidity, and the cooling water temperature, and in further view of at least ¶ 0047 it is understood that the threshold ThId would at least at times be set to a relatively higher value on the basis of a first set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during operating of the engine, and the threshold ThId would at least at times be set to a relatively lower value on the basis of a second set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during non-operating of the engine, with at least one of the intake air temperature, the intake air humidity, and the cooling water temperature being different between the first set of values and the second set of values).
Hoshika (‘644) [and Hoshika (‘415)] appear to lack a clear teaching as to whether the at least one processor is further configured to acquire a throttle opening degree of the vehicle or a time change of the throttle opening degree, as the vehicle information, and the at least one processor is further configured to (i) set the threshold of when the throttle opening degree is large to be greater than the threshold of when the throttle opening degree is small, in a case where the at least one processor acquires the throttle opening degree as the vehicle information, and (ii) set the threshold of when the time change of the throttle opening degree is large to be greater than the threshold of when the time change of the throttle opening degree is small, in a case where the at least one processor acquires the time change of the throttle opening degree as the vehicle information (because acquire a throttle opening degree of the vehicle as the vehicle information and acquire a time change of the throttle opening degree as the vehicle information are recited in the alternative, it is sufficient to address one of the claimed alternatives; because (i) and (ii) are recited in the alternative, it is sufficient to address one of the claimed alternatives).
Nakamura teaches an analogous humidity measuring device (apparent from at least Figs. 1 & 2) including an ECU (40) configured to: acquire a throttle opening degree of an internal combustion engine as vehicle information (as discussed by at least ¶ 0022 & 0034, the ECU 40 acquires a throttle opening θth via a throttle opening sensor 25), where condensation is more likely to occur in an intake system of the internal combustion engine when the throttle opening degree is high as compared to when the throttle opening degree is low [as discussed by at least ¶ 0034-0036, the ECU 40 determines whether a state is such that dew condensation occurs based on the throttle opening θth in comparison with a dew condensation determination throttle opening θtho, where condensation does not occur when θth<θtho (e.g., “when the throttle opening degree is low”) because an intake temperature will not fall below a dew point temperature, whereas condensation does occur when θth>θtho (e.g., “when the throttle opening degree is high”) in situations where the intake temperature falls below the dew point temperature].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] with the teachings of Nakamura such that the at least one processor is further configured to acquire a throttle opening degree of the an internal combustion engine as the vehicle information because an acquired throttle opening degree conventionally provides the operating state of the internal combustion engine as a variable quantity in the alternative to a variable state, and Nakamura further demonstrates that a particular dew condensation determination throttle opening θtho corresponds to a point at which water adherence begins to occur in an intake system of the internal combustion engine during operation of the internal combustion engine in much the same way that Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches that water adherence begins to occur in the intake system of the internal combustion engine 
It also would have been obvious to one having ordinary skill in the art at the time the invention was made that the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] modified above with the teachings of Nakamura would also necessarily include for the at least one processor is further configured to set the threshold of when the throttle opening degree is high to be greater than the threshold of when the throttle opening degree is low, in a case where the at least one processor acquires the throttle opening degree as the vehicle information because, as discussed in detail above, the modified ECU 18, as designed, would be capable of performing functions to variably set the threshold ThId based on at least one of the intake air temperature, the intake air humidity, and the cooling water temperature, and the threshold ThId would at least at times be set to a relatively higher value on the basis of a first set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during operating of the internal combustion engine at a relatively higher throttle opening degree when θth>θtho, and the threshold ThId
Additionally or alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] with the teachings of Nakamura to include that the at least one processor is further configured to set the threshold based on the throttle opening degree θth because Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches that the at least one processor is configured to acquire a cooling water temperature both as a condition for performing water adhesion determination (as discussed by at least ¶ 0047) and as vehicle information by which to variably set the threshold (as discussed in detail above with respect to claim 1), and that performing water adhesion determination during low cooling water temperature conditions provides increased likelihood of dew condensation and increased determination accuracy as compared to during high cooling water temperature conditions (as discussed by at least ¶ 0046-0047), and Hoshika (‘644) [alternatively, Hoshika (‘415)] also teaches that the operating state of the internal combustion engine, like the cooling water temperature, is a condition that affects increased likelihood of dew condensation. Likewise, as discussed in detail above, Nakamura teaches that condensation is more likely to occur in an intake system of an internal combustion engine when the throttle opening degree is high as compared to when the throttle opening degree is low. Therefore, setting the threshold on the basis of the operating state of the internal combustion engine, such as setting the threshold on the basis of the throttle opening degree of the internal combustion engine, would be easily understood to enhance determination of whether dew condensation occurs on the sensor element 22 in the same way that setting the threshold on the basis of the cooling water temperature enhances determination of the at least one processor is further configured to set the threshold of when the throttle opening degree is high to be greater than the threshold of when the throttle opening degree is low, in a case where the at least one processor acquires the throttle opening degree as the vehicle information because the modified ECU 18, as designed, would be capable of performing functions to variably set the threshold ThId based on at least one of the intake air temperature, the intake air humidity, the cooling water temperature, and the throttle opening degree, and the threshold ThId would at least at times be set to a relatively higher value on the basis of a first set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during operating of the internal combustion engine at a relatively higher throttle opening degree when θth>θtho, and the threshold ThId would at least at times be set to a relatively lower value on the basis of a second set of values of the intake air temperature, the intake air humidity, the cooling water temperature, and the throttle opening degree during operating of the internal combustion engine at a relatively lower throttle opening degree when θth<θtho (or when θth>θtho), with at least one of the intake air temperature, the intake air humidity, and the cooling water temperature being different between the first set of values and the second set of values.

With respect to claim 19, Hoshika (‘644) modified supra [alternatively, Hoshika (‘415) modified supra] renders obvious the humidity measuring device according to claim 16, wherein the at least one processor is further configured to acquire a time change of a temperature of the humidity sensor, as the information of the attachment (as discussed in detail above with respect to claim 16), and the at least one processor is further configured to set the threshold of when the time change of the temperature is larger than a positive side to be less than the threshold of when the time change of the temperature is smaller than the positive side, in a case where the at least one processor acquires the time change of the temperature as the vehicle information (for example, the modified threshold                                 
                                    
                                        
                                            
                                                
                                                    K
                                                
                                                
                                                    T
                                                
                                            
                                            ∙
                                            ∆
                                            T
                                        
                                        
                                            
                                                
                                                    T
                                                    h
                                                
                                                
                                                    I
                                                    d
                                                
                                            
                                        
                                    
                                
                            , as discussed in detail above with respect to claim 16, at least at times becomes larger as the rate of change of intake air temperature ΔT becomes larger, and the modified threshold                                 
                                    
                                        
                                            
                                                
                                                    K
                                                
                                                
                                                    T
                                                
                                            
                                            ∙
                                            ∆
                                            T
                                        
                                        
                                            
                                                
                                                    T
                                                    h
                                                
                                                
                                                    I
                                                    d
                                                
                                            
                                        
                                    
                                
                             at least at times becomes smaller as the rate of change of intake air temperature ΔT becomes smaller).

With respect to claim 20, Hoshika (‘644) modified supra [alternatively, Hoshika (‘415) modified supra] renders obvious the humidity measuring device according to claim 16, wherein the at least one processor is further configured to acquire a temperature difference between a temperature of the humidity sensor and an atmospheric temperature or a time change of the temperature difference, as the information of the attachment environment of the humidity sensor which is the vehicle information (as discussed in detail above with respect to claim 16, the ECU 18, as designed, is capable of performing functions to acquire each of the rate of change of intake air temperature ΔT and the cooling water temperature, and therefore a difference between the rate of change of intake air temperature ΔT and the cooling water temperature at times when the rate of change of intake air temperature ΔT and the cooling water temperature are different), and the at least [for example, the modified threshold                                 
                                    
                                        
                                            
                                                
                                                    K
                                                
                                                
                                                    T
                                                
                                            
                                            ∙
                                            ∆
                                            T
                                        
                                        
                                            
                                                
                                                    T
                                                    h
                                                
                                                
                                                    I
                                                    d
                                                
                                            
                                        
                                    
                                
                            , as discussed in detail above with respect to claim 16, at least at times becomes larger as the rate of change of intake air temperature ΔT becomes larger, and the modified threshold                                 
                                    
                                        
                                            
                                                
                                                    K
                                                
                                                
                                                    T
                                                
                                            
                                            ∙
                                            ∆
                                            T
                                        
                                        
                                            
                                                
                                                    T
                                                    h
                                                
                                                
                                                    I
                                                    d
                                                
                                            
                                        
                                    
                                
                             at least at times becomes smaller as the rate of change of intake air temperature ΔT becomes smaller, including when the rate of change of intake air temperature ΔT and the cooling water temperature are different; because acquire a temperature difference between a temperature of the humidity sensor and an atmospheric temperature and a time change of the temperature difference are recited in the alternative, it is sufficient to address one of the claimed alternatives; because (i) and (ii) are recited in the alternative, it is sufficient to address one of the claimed alternatives].

With respect to claim 21, Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches a humidity measuring device (for example, apparent from at least Fig. 9 in view of Fig. 1) located at a vehicle (for example, apparent from at least Fig. 10 in view of at least ¶ 0001), the humidity sensor configured to detect a humidity of an air (for example, as depicted by least Figs. 1 & 9 in view of at least ¶ 0022-0023 & 0026-0029, an air flow sensor 11 includes a humidity sensor 21 that, as designed, is capable of performing functions to detect humidity of intake air); and at least one processor configured to perform: acquiring of a variation quantity of the humidity with time or a humidity information that is information relating to the variation quantity of the humidity with time [for example, as depicted by at least Figs. 1 & 9 and as discussed by at least ¶ 0024, 0026, 0030-0032 & 0041-0043, an ECU 18 is a control computer (e.g., “processor”) that, as designed, is capable of performing functions to calculate an index Id (e.g., “humidity information that is information relating to the variation quantity of the humidity with time”) by dividing a rate of change of intake air temperature ΔT by a rate of change of intake air relative humidity ΔRH; alternatively, for example, as depicted by at least Figs. 1 & 9 and as discussed by at least ¶ 0024, 0026, 0030-0032 & 0041-0043, the ECU 18, as designed, is capable of performing functions to calculate an index Id (e.g., “humidity information that is information relating to the variation quantity of the humidity with time”) by dividing a product of the rate of change of intake air temperature ΔT and a coefficient Kt by a product of the rate of change of intake air relative humidity ΔRH and a coefficient Krh; because a variation quantity of the humidity with time and a humidity information that is information relating to the variation quantity of the humidity with time are recited in the alternative, it is sufficient to address one of the claimed alternatives]; acquiring a vehicle information including at least one of information indicating a driving state of the vehicle or information of an attachment environment of the humidity sensor [for example, as depicted by at least Figs. 1 & 9 and as discussed by at least ¶ 0026, 0029-0031 & 0041-0046, the ECU 18, as designed, is capable of performing functions to acquire an intake air temperature (e.g., “vehicle information”) (e.g., “information of an attachment environment of the humidity sensor”) via a temperature sensor 31 included by the air flow sensor 11; additionally or alternatively, for example, as depicted by at least Figs. 1 & 9 and as discussed by at least ¶ 0026, 0029-0031 & 0041-0046, the ECU 18, as designed, is capable of performing functions to acquire an intake air relative humidity (e.g., “vehicle information”) (e.g., “information of an attachment environment of the humidity sensor”) via the humidity sensor 21; additionally or alternatively, as depicted by at least Figs. 1 & 9 and as discussed by at least ¶ 0022, 0026, 0029-0031 & 0041-0046, the ECU 18, as designed, is capable of performing functions to acquire a cooling water temperature (e.g., “vehicle information”) (e.g., “information indicating a driving state of the vehicle” OR “information of an attachment environment of the humidity sensor”) via a water temperature sensor (not shown) provided at an engine body 2; because information indicating a driving state of the vehicle and information of an attachment environment of the humidity sensor are recited in the alternative, it is sufficient to address one of the claimed alternatives]; setting a threshold for determining whether water is adhered to the humidity sensor, based on the vehicle information (for example, as depicted by at least Fig. 9 and as discussed by at least ¶ 0025-0026, 0030-0032 & 0041-0046, the ECU 18, as designed, is capable of performing functions to set a threshold ThId based on at least one of the intake air temperature, the intake air humidity, and the cooling water temperature); and (for example, as depicted by at least Fig. 9 and as discussed by at least ¶ 0025-0026, 0030-0032 & 0036-0048, the ECU 18, as designed, is capable of performing functions to compare the index Id with the threshold ThId, and determine that water is adhered to a surface of a sensor element 22 of the humidity sensor 21 responsive to the index Id exceeding the threshold ThId for at least a determination time). 
In an alternative interpretation, for example, it is understood that a simple mathematical rearrangement of Expression 2 of Hoshika (‘644) [alternatively, Hoshika (‘415)] provides an expression                                 
                                    
                                        
                                            K
                                        
                                        
                                            r
                                            h
                                        
                                    
                                    ∙
                                    ∆
                                    R
                                    H
                                    <
                                     
                                    
                                        
                                            
                                                
                                                    K
                                                
                                                
                                                    T
                                                
                                            
                                            ∙
                                            ∆
                                            T
                                        
                                        
                                            
                                                
                                                    T
                                                    h
                                                
                                                
                                                    I
                                                    d
                                                
                                            
                                        
                                    
                                
                             in which the quantity                                 
                                    
                                        
                                            K
                                        
                                        
                                            r
                                            h
                                        
                                    
                                    ∙
                                    ∆
                                    R
                                    H
                                
                             is understood to be the same as acquirable humidity information that is information relating to the variation quantity of the humidity with time, and in which the quantity                                 
                                    
                                        
                                            
                                                
                                                    K
                                                
                                                
                                                    T
                                                
                                            
                                            ∙
                                            ∆
                                            T
                                        
                                        
                                            
                                                
                                                    T
                                                    h
                                                
                                                
                                                    I
                                                    d
                                                
                                            
                                        
                                    
                                
                             is understood to be the same as a threshold for determining whether water is adhered to the humidity sensor set based on the vehicle information in a comparison using the expression                                 
                                    
                                        
                                            K
                                        
                                        
                                            r
                                            h
                                        
                                    
                                    ∙
                                    ∆
                                    R
                                    H
                                    <
                                     
                                    
                                        
                                            
                                                
                                                    K
                                                
                                                
                                                    T
                                                
                                            
                                            ∙
                                            ∆
                                            T
                                        
                                        
                                            
                                                
                                                    T
                                                    h
                                                
                                                
                                                    I
                                                    d
                                                
                                            
                                        
                                    
                                
                            . Therefore, in the alternative interpretation, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] to differently acquire the quantity                                 
                                    
                                        
                                            K
                                        
                                        
                                            r
                                            h
                                        
                                    
                                    ∙
                                    ∆
                                    R
                                    H
                                
                             as a humidity information that is information relating to the variation quantity of the humidity with time, to differently set the quantity                                 
                                    
                                        
                                            
                                                
                                                    K
                                                
                                                
                                                    T
                                                
                                            
                                            ∙
                                            ∆
                                            T
                                        
                                        
                                            
                                                
                                                    T
                                                    h
                                                
                                                
                                                    I
                                                    d
                                                
                                            
                                        
                                    
                                
                             as a modified threshold for determining whether water is adhered to the humidity sensor based on the vehicle information, to differently compare 
Hoshika (‘644) [alternatively, Hoshika (‘415)] appears to lack a clear teaching as to whether when determining that water is adhered to the humidity sensor, the at least one processor outputs a fixed value that is previously set, instead of a humidity signal detected by the humidity sensor, to an internal combustion engine of the vehicle such that the internal combustion engine is controlled using the fixed value.
Jankovic teaches a processor (190) that outputs a fixed value that is previously set, instead of a humidity signal detected by a humidity sensor (106), to an internal combustion engine (110) of a vehicle, such that the internal combustion engine is controlled using the fixed value, when humidity sensor degradation is indicated (as depicted by at least Figs. 1 & 2 in view of at least ¶ 0013, 0035 & 0042).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] with the teachings of Jankovic such that when determining that water is adhered to the humidity sensor, the at least one processor outputs a fixed value that is previously set, instead of a humidity signal detected by the humidity sensor, to an internal combustion engine of the vehicle such that the internal combustion engine is controlled using the fixed value because Jankovic further teaches that such processor-implemented functionality beneficially avoids reliance upon erroneous humidity sensor detection by instead basing EGR valve position control on a default humidity value in response to an indication of humidity sensor degradation.
Hoshika (‘644) [alternatively, Hoshika (‘415)] also teaches that the at least one processor is further configured to acquire an operating state of an engine as a condition for performing water adhesion determination, and that performing water adhesion determination during operating of the engine provides increased determination accuracy because temperature and humidity are likely to be changed during operating of the engine, as compared to when the engine is not operating (as discussed by at least ¶ 0047).
Hoshika (‘644) [alternatively, Hoshika (‘415)] also teaches that the at least one processor is further configured to set the threshold of when during the operating of the engine to be greater than the threshold of when during the non-operating of the engine (as discussed in detail above with respect to claim 16, the ECU 18, as designed, is capable of performing functions to variably set the threshold ThId based on at least one of the intake air temperature, the intake air humidity, and the cooling water temperature, and in further view of at least ¶ 0047 it is understood that the threshold ThId would at least at times be set to a relatively higher value on the basis of a first set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during operating of the engine, and the threshold ThId would at least at times be set to a relatively lower value on the basis of a second set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during non-operating of the engine, with at least one of the intake air temperature, the intake air humidity, and the cooling water temperature being different between the first set of values and the second set of values).
Hoshika (‘644) [and Hoshika (‘415)] appear to lack a clear teaching as to whether the at least one processor is further configured to acquire an engine rotation speed of an internal combustion engine of the vehicle or a time change of the engine rotation speed, as the vehicle information, and the at least one processor is further configured to (i) set the threshold of when the engine rotation speed is high to be greater than the threshold of when the engine rotation speed is low, in a case where the at least one processor acquires the engine rotation speed as the vehicle information, and (ii) set the threshold of when the time change of the engine rotation speed is large to be greater than the threshold of when the time change of the engine rotation speed is small, in a case where the at least one processor acquires the time change of the engine rotation speed as the vehicle information (because acquire an engine rotation speed of an internal combustion engine as the vehicle information and acquire a time change of the engine rotation speed as the vehicle information are recited in the alternative, it is sufficient to address one of the claimed alternatives; because (i) and (ii) are recited in the alternative, it is sufficient to address one of the claimed alternatives).
Nakamura teaches an analogous humidity measuring device (apparent from at least Figs. 1 & 2) including an ECU (40) configured to: acquire an engine rotation speed of an internal combustion engine as vehicle information (as discussed by at least ¶ 0022 & 0034, the ECU 40 acquires an engine speed Ne via a crank angle sensor 32), where condensation is more likely to occur in an intake system of the internal combustion engine when the engine rotation speed is high as compared to when the engine rotation speed is low [as discussed by at least ¶ 0034-0036, the ECU 40 determines whether a state is such that dew condensation occurs based on the engine speed Ne in comparison with a dew condensation determination engine speed Neo, where condensation does not occur when Ne<Neo (e.g., “when the engine speed is low”) because an intake temperature will not fall below a dew point temperature, whereas condensation does occur when Ne>Neo (e.g., “when the engine speed is high”) in situations where the intake temperature falls below the dew point temperature].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] with the teachings of Nakamura such that the at least one processor is further configured to acquire an engine rotation speed of the an internal combustion engine as the vehicle information because an acquired engine rotation speed conventionally provides the operating state of the internal combustion engine as a variable quantity in the alternative to a variable state, and Nakamura further demonstrates that a particular dew condensation determination engine speed Neo corresponds to a point at which water adherence begins to occur in an intake system of 
It also would have been obvious to one having ordinary skill in the art at the time the invention was made that the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] modified above with the teachings of Nakamura would also necessarily include for the at least one processor is further configured to set the threshold of when the engine rotation speed is high to be greater than the threshold of when the engine rotation speed is low, in a case where the at least one processor acquires the engine rotation speed as the vehicle information because, as discussed in detail above, the modified ECU 18, as designed, would be capable of performing functions to variably set the threshold ThId based on at least one of the intake air temperature, the intake air humidity, and the cooling water temperature, and the threshold ThId would at least at times be set to a relatively higher value on the basis of a first set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during operating of the internal combustion engine at a relatively higher engine rotation speed when Ne>Neo, and the threshold ThId would at least at times be set to a relatively lower value on the basis of a second set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during operating of the internal combustion engine at a relatively lower engine rotation speed when Ne<Neo (or when Ne>Neo), with at least one of the intake air temperature, the 
Additionally or alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] with the teachings of Nakamura to include that the at least one processor is further configured to set the threshold based on the engine rotation speed Ne because Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches that the at least one processor is configured to acquire a cooling water temperature both as a condition for performing water adhesion determination (as discussed by at least ¶ 0047) and as vehicle information by which to variably set the threshold (as discussed in detail above with respect to claim 1), and that performing water adhesion determination during low cooling water temperature conditions provides increased likelihood of dew condensation and increased determination accuracy as compared to during high cooling water temperature conditions (as discussed by at least ¶ 0046-0047), and Hoshika (‘644) [alternatively, Hoshika (‘415)] also teaches that the operating state of the internal combustion engine, like the cooling water temperature, is a condition that affects increased likelihood of dew condensation. Likewise, as discussed in detail above, Nakamura teaches that condensation is more likely to occur in an intake system of an internal combustion engine when the engine rotation speed is high as compared to when the engine rotation speed is low. Therefore, setting the threshold on the basis of the operating state of the internal combustion engine, such as setting the threshold on the basis of the engine rotation speed of the internal combustion engine, would be easily understood to enhance determination of whether dew condensation occurs on the the at least one processor is configured to set the threshold of when the engine rotation speed is high to be greater than the threshold of when the engine rotation speed is low, in a case where the at least one processor acquires the engine rotation speed as the vehicle information because the modified ECU 18, as designed, would be capable of performing functions to variably set the threshold ThId based on at least one of the intake air temperature, the intake air humidity, the cooling water temperature, and the engine rotation speed, and the threshold ThId would at least at times be set to a relatively higher value on the basis of a first set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during operating of the internal combustion engine at a relatively higher engine rotation speed when Ne>Neo, and the threshold ThId would at least at times be set to a relatively lower value on the basis of a second set of values of the intake air temperature, the intake air humidity, the cooling water temperature, and the engine rotation speed during operating of the internal combustion engine at a relatively lower engine rotation speed when Ne<Neo (or when Ne>Neo), with at least one of the intake air temperature, the intake air humidity, and the cooling water temperature being different between the first set of values and the second set of values.

With respect to claim 22, With respect to claim 16, Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches a humidity measuring device (for example, apparent from at least Fig. 9 in view of Fig. 1) located at a vehicle (for example, apparent from at least Fig. 10 in view of at least ¶ 0001), the humidity sensor configured to detect a humidity of an air (for example, as depicted by least Figs. 1 & 9 in view of at least ¶ 0022-0023 & 0026-0029, an air flow sensor 11 includes a humidity sensor 21 that, as designed, is capable of performing functions to detect humidity of intake air); and at least one processor configured to perform: acquiring of a variation quantity of the humidity with time or a humidity information that is information relating to the variation quantity of the humidity with time [for example, as depicted by at least Figs. 1 & 9 and as discussed by at least ¶ 0024, 0026, 0030-0032 & 0041-0043, an ECU 18 is a control computer (e.g., “processor”) that, as designed, is capable of performing functions to calculate an index Id (e.g., “humidity information that is information relating to the variation quantity of the humidity with time”) by dividing a rate of change of intake air temperature ΔT by a rate of change of intake air relative humidity ΔRH; alternatively, for example, as depicted by at least Figs. 1 & 9 and as discussed by at least ¶ 0024, 0026, 0030-0032 & 0041-0043, the ECU 18, as designed, is capable of performing functions to calculate an index Id (e.g., “humidity information that is information relating to the variation quantity of the humidity with time”) by dividing a product of the rate of change of intake air temperature ΔT and a coefficient Kt by a product of the rate of change of intake air relative humidity ΔRH and a coefficient Krh; because a variation quantity of the humidity with time and a humidity information that is information relating to the variation quantity of the humidity with time are recited in the alternative, it is sufficient to address one of the claimed alternatives]; acquiring a vehicle [for example, as depicted by at least Figs. 1 & 9 and as discussed by at least ¶ 0026, 0029-0031 & 0041-0046, the ECU 18, as designed, is capable of performing functions to acquire an intake air temperature (e.g., “vehicle information”) (e.g., “information of an attachment environment of the humidity sensor”) via a temperature sensor 31 included by the air flow sensor 11; additionally or alternatively, for example, as depicted by at least Figs. 1 & 9 and as discussed by at least ¶ 0026, 0029-0031 & 0041-0046, the ECU 18, as designed, is capable of performing functions to acquire an intake air relative humidity (e.g., “vehicle information”) (e.g., “information of an attachment environment of the humidity sensor”) via the humidity sensor 21; additionally or alternatively, as depicted by at least Figs. 1 & 9 and as discussed by at least ¶ 0022, 0026, 0029-0031 & 0041-0046, the ECU 18, as designed, is capable of performing functions to acquire a cooling water temperature (e.g., “vehicle information”) (e.g., “information indicating a driving state of the vehicle” OR “information of an attachment environment of the humidity sensor”) via a water temperature sensor (not shown) provided at an engine body 2; because information indicating a driving state of the vehicle and information of an attachment environment of the humidity sensor are recited in the alternative, it is sufficient to address one of the claimed alternatives]; setting a threshold for determining whether water is adhered to the humidity sensor, based on the vehicle information (for example, as depicted by at least Fig. 9 and as discussed by at least ¶ 0025-0026, 0030-0032 & 0041-0046, the ECU 18, as designed, is capable of performing functions to set a threshold ThId based on at least one of the intake air temperature, the intake air humidity, and the cooling water temperature); and comparing the humidity information with the threshold, the at least one processor configured to determine that water is adhered to the humidity sensor when the humidity information reaches the threshold (for example, as depicted by at least Fig. 9 and as discussed by at least ¶ 0025-0026, 0030-0032 & 0036-0048, the ECU 18, as designed, is capable of performing functions to compare the index Id with the threshold ThId, and determine that water is adhered to a surface of a sensor element 22 of the humidity sensor 21 responsive to the index Id exceeding the threshold ThId for at least a determination time). 
In an alternative interpretation, for example, it is understood that a simple mathematical rearrangement of Expression 2 of Hoshika (‘644) [alternatively, Hoshika (‘415)] provides an expression                                 
                                    
                                        
                                            K
                                        
                                        
                                            r
                                            h
                                        
                                    
                                    ∙
                                    ∆
                                    R
                                    H
                                    <
                                     
                                    
                                        
                                            
                                                
                                                    K
                                                
                                                
                                                    T
                                                
                                            
                                            ∙
                                            ∆
                                            T
                                        
                                        
                                            
                                                
                                                    T
                                                    h
                                                
                                                
                                                    I
                                                    d
                                                
                                            
                                        
                                    
                                
                             in which the quantity                                 
                                    
                                        
                                            K
                                        
                                        
                                            r
                                            h
                                        
                                    
                                    ∙
                                    ∆
                                    R
                                    H
                                
                             is understood to be the same as acquirable humidity information that is information relating to the variation quantity of the humidity with time, and in which the quantity                                 
                                    
                                        
                                            
                                                
                                                    K
                                                
                                                
                                                    T
                                                
                                            
                                            ∙
                                            ∆
                                            T
                                        
                                        
                                            
                                                
                                                    T
                                                    h
                                                
                                                
                                                    I
                                                    d
                                                
                                            
                                        
                                    
                                
                             is understood to be the same as a threshold for determining whether water is adhered to the humidity sensor set based on the vehicle information in a comparison using the expression                                 
                                    
                                        
                                            K
                                        
                                        
                                            r
                                            h
                                        
                                    
                                    ∙
                                    ∆
                                    R
                                    H
                                    <
                                     
                                    
                                        
                                            
                                                
                                                    K
                                                
                                                
                                                    T
                                                
                                            
                                            ∙
                                            ∆
                                            T
                                        
                                        
                                            
                                                
                                                    T
                                                    h
                                                
                                                
                                                    I
                                                    d
                                                
                                            
                                        
                                    
                                
                            . Therefore, in the alternative interpretation, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] to differently acquire the quantity                                 
                                    
                                        
                                            K
                                        
                                        
                                            r
                                            h
                                        
                                    
                                    ∙
                                    ∆
                                    R
                                    H
                                
                             as a humidity information that is information relating to the variation quantity of the humidity with time, to                                 
                                    
                                        
                                            
                                                
                                                    K
                                                
                                                
                                                    T
                                                
                                            
                                            ∙
                                            ∆
                                            T
                                        
                                        
                                            
                                                
                                                    T
                                                    h
                                                
                                                
                                                    I
                                                    d
                                                
                                            
                                        
                                    
                                
                             as a modified threshold for determining whether water is adhered to the humidity sensor based on the vehicle information, to differently compare the humidity information with the modified threshold, and to differently determine that water is adhered to the humidity sensor when the humidity information reaches the modified threshold because the simple mathematical rearrangement of Expression 2 of Hoshika (‘644) [alternatively, Hoshika (‘415)] merely rearranges variables thereby providing a modified expression that would only be expected to provide the same comparison as the Expression 2 of Hoshika (‘644) [alternatively, Hoshika (‘415)] without rearrangement. Thus, it is understood that such a modification would merely amount to a simple application of a known technique to a known device ready for improvement to yield predictable results (e.g., see: MPEP 2143_I_D).
Hoshika (‘644) [alternatively, Hoshika (‘415)] appears to lack a clear teaching as to whether when determining that water is adhered to the humidity sensor, the at least one processor outputs a fixed value that is previously set, instead of a humidity signal detected by the humidity sensor, to an internal combustion engine of the vehicle such that the internal combustion engine is controlled using the fixed value.
Jankovic teaches a processor (190) that outputs a fixed value that is previously set, instead of a humidity signal detected by a humidity sensor (106), to an internal combustion engine (110) of a vehicle, such that the internal combustion engine is controlled using the fixed value, when humidity sensor degradation is indicated (as depicted by at least Figs. 1 & 2 in view of at least ¶ 0013, 0035 & 0042).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the humidity measuring device of Hoshika (‘644) when determining that water is adhered to the humidity sensor, the at least one processor outputs a fixed value that is previously set, instead of a humidity signal detected by the humidity sensor, to an internal combustion engine of the vehicle such that the internal combustion engine is controlled using the fixed value because Jankovic further teaches that such processor-implemented functionality beneficially avoids reliance upon erroneous humidity sensor detection by instead basing EGR valve position control on a default humidity value in response to an indication of humidity sensor degradation.
Hoshika (‘644) [alternatively, Hoshika (‘415)] also teaches at least one processor is further configured to acquire an operating state of an engine as a condition for performing water adhesion determination, and that performing water adhesion determination during operating of the engine provides increased determination accuracy because temperature and humidity are likely to be changed during operating of the engine, as compared to when the engine is not operating (as discussed by at least ¶ 0047).
Hoshika (‘644) [alternatively, Hoshika (‘415)] also teaches that the at least one processor is further configured to set the threshold of when during the operating of the engine to be greater than the threshold of when during the non-operating of the engine (as discussed in detail above with respect to claim 1, the ECU 18, as designed, is capable of performing functions to variably set the threshold ThId based on at least one of the intake air temperature, the intake air humidity, and the cooling water temperature, and in further view of at least ¶ 0047 it is understood that the threshold ThId would at least at times be set to a relatively higher value on the basis of a first set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during operating of the engine, and the threshold ThId would at least at times be set to a relatively lower value on the basis of a second set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during non-operating of the engine, with at least one of the intake air temperature, the intake air humidity, and the cooling water temperature being different between the first set of values and the second set of values).
Hoshika (‘644) [and Hoshika (‘415)] appear to lack a clear teaching as to whether the at least one processor is further configured to acquire an intake air flow rate of an internal combustion engine of the vehicle or a time change of the intake air flow rate, as the vehicle information, and the at least one processor is further configured to (i) set the threshold of when the intake air flow rate is large to be greater than the threshold of when the intake air flow rate is small, in a case where the at least one processor acquires the intake air flow rate as the vehicle information, and (ii) set the threshold of when the time change of the intake air flow rate is large to be greater than the threshold of when the time change of the intake air flow rate is small, in a case where the at least one processor acquires the time change of the intake air flow rate as the vehicle information (because acquire an intake air flow rate of an internal combustion engine of the vehicle as the vehicle information and acquire a time change of the intake air flow rate as the vehicle information are recited in the alternative, it is sufficient to address one of the claimed alternatives; because (i) and (ii) are recited in the alternative, it is sufficient to address one of the claimed alternatives). 
Nakamura teaches an analogous humidity measuring device (apparent from at least Figs. 1 & 2) including an ECU (40) configured to: acquire an intake air flow rate of an internal combustion engine as vehicle information (as discussed by at least ¶ 0022-0023 & 0035, the ECU 40 acquires an intake air flow rate via an intake air amount sensor 24a), where condensation is more likely to occur in an intake system of the internal combustion engine when the intake air flow rate is high as compared to when the intake air flow rate is low (as discussed by at least ¶ 0034-0035, the ECU 40 determines whether a state is such that dew condensation occurs based on the intake air flow rate as condensation does not occur when the intake air flow rate is relatively low because an intake temperature will not fall below a dew point temperature, whereas condensation does occur when the intake air flow rate is relatively high in situations where the intake temperature falls below the dew point temperature).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] with the teachings of Nakamura such that the at least one processor is further configured to acquire an intake air flow rate of an internal combustion engine of the vehicle as the vehicle information because an acquired intake air flow rate conventionally provides the operating state of the internal combustion engine as a variable quantity in the alternative to a variable state, and Nakamura further demonstrates that condensation is more likely to occur in an intake system of the 
It also would have been obvious to one having ordinary skill in the art at the time the invention was made that the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] modified above with the teachings of Nakamura would also necessarily include for the at least one processor is further configured to set the threshold of when the intake air flow rate is large to be greater than the threshold of when the intake air flow rate is small, in a case where the at least one processor acquires the intake air flow rate as the vehicle information because, as discussed in detail above, the modified ECU 18, as designed, would be capable of performing functions to variably set the threshold ThId based on at least one of the intake air temperature, the intake air humidity, and the cooling water temperature, and the threshold ThId would at least at times be set to a relatively higher value on the basis of a first set of values of the intake air temperature, the intake air humidity, and the cooling water temperature when the intake air flow rate is high during operation of the internal combustion engine, and the threshold ThId would at least at times be set to a relatively lower value on the basis of a second set of values of the intake air temperature, the intake air humidity, and the cooling water temperature when the intake air flow rate is low during operation of the internal combustion engine, with at least one of the intake air 
Additionally or alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] with the teachings of Nakamura to include that the at least one processor is further configured to set the threshold based on the intake air flow rate because Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches at least one processor is further is configured to acquire a cooling water temperature both as a condition for performing water adhesion determination (as discussed by at least ¶ 0047) and as vehicle information by which to variably set the threshold (as discussed in detail above with respect to claim 1), and that performing water adhesion determination during low cooling water temperature conditions provides increased likelihood of dew condensation and increased determination accuracy as compared to during high cooling water temperature conditions (as discussed by at least ¶ 0046-0047), and Hoshika (‘644) [alternatively, Hoshika (‘415)] also teaches that the operating state of the internal combustion engine, like the cooling water temperature, is a condition that affects increased likelihood of dew condensation. Likewise, as discussed in detail above, Nakamura teaches that condensation is more likely to occur in an intake system of an internal combustion engine when the intake air flow rate is high as compared to when the intake air flow rate is low. Therefore, setting the threshold on the basis of the operating state of the internal combustion engine, such as setting the threshold on the basis of the intake air flow rate of the internal combustion engine, would be easily understood to enhance determination of whether dew condensation occurs on the the at least one processor is further configured to set the threshold of when the intake air flow rate is large to be greater than the threshold of when the intake air flow rate is small, in a case where the at least one processor acquires the intake air flow rate as the vehicle information because the modified ECU 18, as designed, would be capable of performing functions to variably set the threshold ThId based on at least one of the intake air temperature, the intake air humidity, the cooling water temperature, and the intake air flow rate, and the threshold ThId would at least at times be set to a relatively higher value on the basis of a first set of values of the intake air temperature, the intake air humidity, and the cooling water temperature when the intake air flow rate is high during operation of the internal combustion engine, and the threshold ThId would at least at times be set to a relatively lower value on the basis of a second set of values of the intake air temperature, the intake air humidity, the cooling water temperature, and the intake air flow rate when the intake air flow rate is low during operation of the internal combustion engine, with at least one of the intake air temperature, the intake air humidity, and the cooling water temperature being different between the first set of values and the second set of values.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747